UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7158



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LEON JACKSON, JR., a/k/a Juice, a/k/a Juicy,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-95-6-A)


Submitted:   November 18, 2004         Decided:     November 29, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leon Jackson, Jr., Appellant Pro Se. Paul Joseph McNulty, United
States Attorney, Irvin McCreary Allen, OFFICE OF THE UNITED STATES
ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Leon Jackson, Jr., appeals the district court’s orders

denying his motion for reconsideration and to vacate sentence, and

for documents at Government expense.   We have reviewed the record

and find no reversible error.     Accordingly, we affirm for the

reasons stated by the district court.       See United States v.

Jackson, No. CR-95-6-A (E.D. Va. June 24, 2004 & July 7, 2004).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -